Name: Commission Regulation (EC) NoÃ 2158/2005 of 23 December 2005 amending Council Regulation (EC) NoÃ 32/2000 as regards the extension of the Community tariff quotas for jute and coconut-fibre products
 Type: Regulation
 Subject Matter: leather and textile industries;  plant product;  tariff policy
 Date Published: nan

 24.12.2005 EN Official Journal of the European Union L 342/61 COMMISSION REGULATION (EC) No 2158/2005 of 23 December 2005 amending Council Regulation (EC) No 32/2000 as regards the extension of the Community tariff quotas for jute and coconut-fibre products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Council Regulation (EC) No 1808/95 (1), and in particular the second indent of Article 9(1)(b), thereof, Whereas: (1) In accordance with the offer it made within the United Nations Conference on Trade and Development (Unctad) and alongside its scheme of generalised preferences (GSP), the Community introduced tariff preferences in 1971 for jute and coconut-fibre products originating in certain developing countries. These preferences took the form of a gradual reduction of Common Customs Tariff duties and, from 1978 to 31 December 1994, the complete suspension of these duties. (2) Since the entry into force of the GSP-scheme in 1995, the Community has, alongside the GATT, opened autonomous zero-duty Community tariff quotas for specific quantities of jute and coconut-fibre products. The tariff quotas opened for those products by Regulation (EC) No 32/2000 have been extended until 31 December 2005 by Commission Regulation (EC) No 25/2005 (2). (3) As the GSP-scheme has been extended until 31 December 2008 by Council Regulation (EC) No 980/2005 of 27 June 2005 applying generalised tariff preferences (3), the tariff quota arrangement for jute and coconut-fibre products should also be extended until 31 December 2008. (4) Regulation (EC) No 32/2000 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The phrase, for serial numbers 09.0107, 09.0109 and 09.0111, in the fifth column (Quota period) of Annex III to Regulation (EC) No 32/2000, from 1.1.2005 to 31.12.2005 is replaced by from 1.1.2006 to 31.12.2006, from 1.1.2007 to 31.12.2007 and from 1.1.2008 to 31.12.2008. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2005. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 5, 8.1.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 1102/2005 (OJ L 183, 14.7.2005, p. 65). (2) OJ L 6, 8.1.2005, p. 4. (3) OJ L 169, 30.6.2005, p. 1.